ITEMID: 001-107444
LANGUAGEISOCODE: ENG
RESPONDENT: BIH
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF RUNIĆ AND OTHERS v. BOSNIA AND HERZEGOVINA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1
JUDGES: George Nicolaou;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä;Zdravka Kalaydjieva
TEXT: 5. The applicants live in Bosnia and Herzegovina.
6. By 28 judgments of different courts of first instance (the application no. 47314/10 concerns the non-enforcement of two judgments) of 18 April 2000, 14 December 1999, 1 March 2000, 15 June 1999, 8 September 2000, 21 December 1999, 10 May 1999, 26 September 2000, 29 September 2000, 29 May 2003, 19 June 2001, 1 December 2000, 1 February 2001, 29 November 2000, 12 June 2001, 5 December 2000, 5 April 2001, 7 November 2000, 12 June 2001, 29 November 2000, 30 November 2000, 13 July 2000, 1 March 2000, 9 December 1999, 25 April 2001, 19 June 2003, 27 September 2000 and 16 October 2002, which became final on 3 October 2000, 24 December 2001, 1 December 2000, 1 June 2000, 7 October 2002, 14 December 2000, 21 February 2001, 7 May 2002, 2 October 2002, 1 August 2003, 3 August 2001, 16 June 2001, 22 March 2001, 17 February 2001, 11 July 2001, 16 June 2001, 9 May 2001, 5 January 2001, 4 July 2001, 7 March 2001, 22 May 2001, 1 November 2002, 13 October 2000, 12 October 2000, 15 July 2004, 13 June 2005, 11 January 2001 and 28 April 2003, respectively, the Republika Srpska (an Entity of Bosnia and Herzegovina) was ordered to pay, within 15 days, the following amounts in convertible marks (BAM) in respect of war damage together with default interest at the statutory rate:
(i) BAM 20,000 in respect of non-pecuniary damage and BAM 2,000 in respect of pecuniary damage to the Runićs and Ms Bjeljac;
(ii) BAM 7,746 in respect of pecuniary damage and BAM 1,876 in respect of legal costs to Mr Gačić;
(iii) BAM 49,000 in respect of non-pecuniary damage and BAM 1,106 in respect of legal costs to Mr Višekruna;
(iv) BAM 16,000 in respect of non-pecuniary damage and BAM 2,460 in respect of pecuniary damage to the Manojlovićs;
(v) BAM 13,000 in respect of non-pecuniary damage and BAM 1,196 in respect of legal costs to Mr Vučanović;
(vi) BAM 7,200 in respect of non-pecuniary damage to Mr Šavija;
(vii) BAM 21,000 in respect of non-pecuniary damage, BAM 2,856 in respect of pecuniary damage and BAM 1,366 in respect of legal costs to the Pilipovićs;
(viii) BAM 26,000 in respect of non-pecuniary damage, BAM 2,000 in respect of pecuniary damage and BAM 1,514 in respect of legal costs to the Grujićs;
(ix) BAM 22,000 in respect of non-pecuniary damage, BAM 2,600 in respect of pecuniary damage and BAM 1,300 in respect of legal costs to the Brkićs;
(x) BAM 16,490 in respect of non-pecuniary damage to Mr Babić;
(xi) BAM 10,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Pantićs;
(xi) BAM 20,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Slijepčevićs;
(xiii) BAM 20,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Savićs;
(xiv) BAM 5,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to Ms Alempić;
(xv) BAM 5,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to Ms Jurošević;
(xvi) BAM 15,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Jovićs;
(xvii) BAM 20,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Ristanovićs;
(xviii) BAM 15,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Simićs;
(xix) BAM 22,000 in respect of non-pecuniary damage to Mr Avramović;
(xx) BAM 15,000 in respect of non-pecuniary damage and BAM 1,500 in respect of pecuniary damage to the Šalipurevićs;
(xxi) BAM 5,000 in respect of non-pecuniary damage and BAM 750 in respect of pecuniary damage to Ms Mišić;
(xxii) BAM 26,000 in respect of non-pecuniary damage and BAM 1,050 in respect of legal costs to Mr Zlovolić;
(xxiii) BAM 25,500 in respect of non-pecuniary damage and BAM 2,024 in respect of legal costs to Mr Ćelić;
(xxiv) BAM 21,100 in respect of non-pecuniary damage and BAM 3,150 in respect of legal costs to Mr Borojević;
(xxv) BAM 28,000 in respect of non-pecuniary damage and BAM 1,165 in respect of legal costs to Mr Bera;
(xxvi) BAM 18,000 in respect of non-pecuniary damage, BAM 4,100 in respect of pecuniary damage and BAM 1,039 in respect of legal costs to Mr Stanković; and
(xxvii) BAM 20,000 in respect of non-pecuniary damage, BAM 1,500 in respect of pecuniary damage and BAM 400 in respect of legal costs to the Simendićs (this is the total amount awarded by the domestic judgments of 27 September 2000 and 16 October 2002).
7. The Banja Luka Court of First Instance issued writs of execution (rješenje o izvršenju) on 5 December 2000, 28 May 2002, 1 February 2002, 18 October 2000, 17 February 2003, 15 March 2001, 17 August 2001, 6 February 2003, 7 February 2003, 2 May 2004, 24 October 2001, 29 August 2001, 12 November 2001, 16 August 2001, 27 August 2001, 28 August 2001, 6 November 2001, 29 August 2001, 14 December 2001, 12 February 2001, 1 April 2002, 9 May 2003, 9 April 2001, 26 February 2001, 5 October 2004, 24 October 2005, 22 July 2002 and 16 June 2004, respectively.
8. The applicants complained of non-enforcement to the Human Rights Chamber or to the Constitutional Court. On 9 November 2005 and 8 March 2006 the Human Rights Commission (the legal successor of the Human Rights Chamber) found a breach of Article 6 of the Convention and Article 1 of Protocol No. 1 in the cases of Mr Vučanović, Mr Šavija, the Pilipovićs, the Grujićs, the Brkićs and Mr Avramović. On 20 December 2005, 12 April 2006, 9 May 2006, 26 June 2007 and 13 December 2007 the Constitutional Court ruled likewise in the cases of the remaining applicants. The applicants did not claim compensation, but even if they had done so, their claim would have most likely been refused (see, for example, the Constitutional Court’s decisions AP 774/04 of 20 December 2005, § 438; AP 557/05 of 12 April 2006, § 195; AP 1211/06 of 13 December 2007, § 79; and AP 244/08 of 8 December 2010, § 37).
9. After the extensive information campaign explaining the available options for the settlement of the Republika Srpska’s public debt (including its debt arising from domestic judgments), between 7 April 2008 and 1 March 2010 the applicants informed the authorities that they agreed to be paid only the legal costs in cash and the principal debt and default interest in bonds. Government bonds were then issued on the following dates:
(i) on 15 December 2008 to the Runićs and Ms Bjeljac;
(ii) on 30 October 2009 to Mr Gačić;
(iii) 30 October 2009 to Mr Višekruna;
(iv) 30 October 2009 to the Manojlovićs;
(v) 30 October 2009 to Mr Vučanović;
(vi) 15 June 2010 to Mr Šavija;
(vii) 15 December 2008 to the Pilipovićs;
(viii) 30 October 2009 to the Grujićs;
(ix) 15 June 2010 to the Brkićs;
(x) 30 October 2009 to Mr Babić;
(xi) 15 December 2008 to the Pantićs;
(xi) 15 December 2008 to the Slijepčevićs;
(xiii) 30 June 2008 to the Savićs;
(xiv) 30 October 2009 to Ms Alempić;
(xv) 15 December 2008 to Ms Jurošević;
(xvi) 15 June 2010 to the Jovićs;
(xvii) 15 December 2008 to the Ristanovićs;
(xviii) 30 June 2008 to the Simićs;
(xix) 30 June 2008 to Mr Avramović;
(xx) 30 October 2009 to the Šalipurevićs;
(xxi) 15 December 2008 to Ms Mišić;
(xxii) 30 October 2009 to Mr Zlovolić;
(xxiii) 30 October 2009 to Mr Ćelić;
(xxiv) 15 December 2008 to Mr Borojević;
(xxv) 15 June 2010 to Mr Bera;
(xxvi) 30 June 2008 to Mr Stanković; and
(xxvii) 15 December 2008 to the Simendićs.
10. At least 20 applicants have already sold some or all of their bonds on the Stock Exchange (namely, Mr Dušan Višekruna, Mr Zoran Vučanović, Mr Nikola Šavija, Ms Dobrila Pilipović, Ms Milica Pantić, Ms Slađana Pantić, Ms Jovanka Savić, Mr Milenko Savić, Ms Mira Savić, Mr Milivoje Savić, Ms Božica Alempić, Ms Milijana Jurošević, Mr Milutin Jović, Ms Marija Jović, Ms Gordana Šalipurević, Mr Milorad Šalipurević, Ms Zorica Mišić, Mr Jadranko Zlovolić, Mr Dušan Ćelić and Ms Ilinka Simendić).
11. Around 9,000 domestic judgments ordering the Republika Srpska to pay war damages (including those under consideration in the present case) became final by 29 November 2005. After a stay of several years on such civil actions under the War Damage Act 2005, a number of new judgments have been rendered since 2010. As pursuant to section 376 § 1 of the Civil Obligations Act 1978 and settled domestic case-law, such claims became statute-barred on 19 June 1999 (that is, three years from the cessation of the state of war), the total number of new judgments should not exceed 2,800 according to information provided by the Government in the context of the leading case concerning this matter (Čolić and Others, cited above). The thousands of cases, which were lodged after that date and were stayed between 2005 and 2010, would eventually be rejected as statute-barred.
Pursuant to the Domestic Debt Act 2004, only legal costs awarded by the domestic judgments in question are to be paid in cash, whereas principal debt and associated default interest are to be paid in government bonds which earn interest at an annual rate of 1.5%. There have thus far been five issues of bonds: on 30 June 2008 (to be amortised in ten annual instalments between 2014 and 2023), on 15 December 2008 (to be amortised in ten annual instalments between 2014 and 2023), on 30 October 2009 (to be amortised in ten annual instalments between 2014 and 2023), on 15 June 2010 (to be amortised in ten annual instalments between 2015 and 2024) and on 9 June 2011 (to be amortised in ten annual instalments between 2016 and 2025). If one is unable or unwilling to wait until the maturity of bonds, he or she may sell them on the Stock Exchange (their current price is around 40% of their nominal value). With the aim of making such bonds attractive, the Republika Srpska has accepted that they may be used to pay direct taxes accrued by 31 December 2007.
VIOLATED_ARTICLES: 6
